          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                         709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                               RECEIVED NYSCEF: 12/28/2018




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
          ---------------------------------------------------------------------X
          MANUEL ROEL, Individually and Derivatively
          as 50% Shareholder of ROEL & HSU CORP., as
          as 25% Shareholder of CHRL REALTY CORP.,                                       Index No. 709652/17
          as 25%Shareholder of RLCH, INC., and as 25%                                     (J. Livote)
          Shareholder of 190-15 48th AVENUE CORP.,

                                             Plaintiff,

                                    - against -
                                                                                        FIRST AMENDED
          JOE HSU, ESTHER HSU, ROEL & HSU CORP.,                                        VERIFIED COMPLAINT
          RLCH, INC., CHRL REALTY CORP.,
          190-15 48TH AVENUE CORP., MOU YANG LAM,
          KWAN CHO CHEUNG, MING KAM CHEUNG,
          HEONG LENG LOU, JIM GUO LIN, KAM MING
          LAM, and SIU LING WONG,

                                              Defendants.
          ---------------------------------------------------------------------X
          STEVEN CHEUNG, MING YUNG CHEUNG, GUI
          ZHEN CHEN, CHEUNG, CHIN CHAU, TUNG SUET
          RUBY LAM and WONG KUK TAN,

                                              Defendants/Intervenors.
          ---------------------------------------------------------------------X

                  Plaintiff MANUEL ROEL (”Plaintiff” or “Manny”) by and through his attorney,

          ROBERT D. WERTH, ESQ., as and for his First Amended Verified Complaint against

          defendants JOE HSU, ESTHER HSU, ROEL & HSU CORP., RLCH, INC., CHRL REALTY

          CORP., 190-15 48TH AVENUE CORP., MOU YANG LAM, KWAN CHO CHEUNG, MING

          KAM CHEUNG, HEONG LENG LOU, JIM GUO LIN, KAM MING LAM and SIU LING

          WONG (sometimes collectively referred to as “Defendants”) and against STEVEN CHEUNG,

          MING YUNG CHEUNG, GUI ZHEN CHEN, CHEUNG, CHIN CHAU, TUNG SUET

          RUBY LAM and WONG KUK TAN (“Defendants/Intervenors”)1 alleges as follows:


          1This First Amended Verified Complaint contains no specific averments against any of the Defendants/Intervenors
          as they have been decreed party defendants by the Court under Court Orders dated December 3, 2018 in response to
          two motions to intervene (Mot Seq 10 and 12) filed by counsel for those individuals heretofore.


                                                                   1

                                                              1 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                               709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                       RECEIVED NYSCEF: 12/28/2018




                                             NATURE OF THE ACTION

                 1.      Plaintiff Manuel Roel seeks various forms of pecuniary and equitable relief in this

          complex commercial litigation, on both an individual and derivative basis, against defendant Joe

          Hsu (“Mr. Hsu” or “Joe”), his wife/defendant Esther Hsu (“Mrs. Hsu” or “Esther”), the four

          corporate defendants formed by Mr. and Mrs. Hsu for the purpose of acquiring, operating,

          rehabilitating and selling real estate as part of their joint venture/partnership (but which were not

          used for such purposes for the most part), and against the remaining defendants who were involved

          in some of the underlying real estate transactions for various purposes and in various capacities,

          most of which was kept secret by Mr. and Mrs. Hsu, unbeknownst to the Plaintiff over the years.

                 2.      While the initial agreement and understanding between co-founders Plaintiff and

          Mr. Hsu was straight forward, namely, to form companies to be used as vehicles for the purchase,

          operation, rehabilitation and eventual sale of various pieces of real estate, what actually occurred

          is anything but, and as it turned out, ground in fraud on the part of Mr. and Mrs. Hsu, along with

          the other primary individual defendants, defendant Mou Yang Lam (“Lam”) and defendant Kwan

          Cho Cheung (“Cheung”), who used the business to further their own financial ends, at the expense

          of the Plaintiff who seeks money damages on a variety of legal grounds in excess of $3 Million

          plus various declaratory findings for Plaintiff, including for a determination that Plaintiff is the

          free and clear owner of 25% of what is called the Barclay Project, the last active project which

          remains ongoing among the partners, which has an estimated fair market value in excess of $16

          Million and is unencumbered.

                 3.      It is worth noting that Mr. Hsu is an experienced licensed real estate broker, real

          estate developer and investor of over fifty (50) years, while the Plaintiff was a hard-working

          artisan-contractor throughout his life (only retiring after completing the subject Projects at issue in

          this case), who created and added value to all of the properties that became part of the joint venture,



                                                            2

                                                        2 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                               709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                       RECEIVED NYSCEF: 12/28/2018




          while Mr. Hsu and his wife, Mrs. Hsu – who acted as the chief financial officer and bookkeeper

          for all of the subject businesses and properties – did the easy part, the paperwork, while failing to

          provide Plaintiff with any proof of the spending on each of the projects over time, failing to provide

          Plaintiff with regular (or even annual statements) detailing the profits which Mr. and Mrs. Hsu

          claimed to be holding as a fiduciary for the Plaintiff, and failing to provide tax returns, bank

          statements, the general ledger and all of the ordinary financial and business records which honest

          individuals share with their business partners and associates. Generally speaking, the Hsu

          Defendants failed to keep Plaintiff (and many of the other individual defendants) apprised of the

          value of his work from year to year, and how much they were holding for him over time.

                 4.      The agreement for the joint venture/partnership between Mr. Hsu and Plaintiff was

          simple. It was for them both to jointly form shell companies for the purpose of buying, organizing,

          operating, managing, rehabbing, and selling residential real estate, using Plaintiff’s skills, time and

          labor as a contractor to perform the work himself as a general contractor, and for some aspects of

          the projects, to hire and supervise subcontractors. The underlying real estate projects ranged from

          undertaking a variety of construction work (demolition, carpentry, dry walling, plumbing, roofing,

          etc.) to complete gut rehabilitation projects, while Mr. Hsu, the sophisticated real estate business

          professional, both as a licensed real estate broker, and as an investor and developer and Mrs.

          Hsu, formed the entities to buy and sell realty, and in doing so, Mr. and Mrs. Hsu were to transfer

          the profits made into a general coffer, which would accumulate and increase with each subsequent

          transaction. The general partnership/joint venture was understood to be for the continuing

          purchase, improvement and sale of real estate, each time using the profits from the prior project to

          buy ever larger pieces of real estate for the next project, and to make greater and greater profits

          over time, which Mr. and Mrs. Hsu represented they would hold and apply as a fiduciary for both

          Mr. Hsu and the Plaintiff.



                                                            3

                                                        3 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                               709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                       RECEIVED NYSCEF: 12/28/2018




                 5.      In retaining counsel in 2017, however, Plaintiff discovered that Joe kept the

          properties in his own name, failed to transfer them to their joint corporation (R&H Corp), and

          failed to keep Plaintiff apprised of any of the finances or discuss with him matters which required

          joint decisions; after all, Plaintiff was at this point a 50-50 partner with all concomitant rights as

          such. While Mrs. Hsu was not a necessarily a formal partner, she was clearly Mr. Hsu’s partner

          and directly involved and profited from the joint ventures between Mr. Hsu and Plaintiff, as Mr.

          and Mrs. Hsu shuffled money throughout the various corporate accounts and even their personal

          bank accounts, as they saw fit. In fact, it is Plaintiff’s understanding through his dealings with Mr.

          and Mrs. Hsu that she was not merely a silent partner but fully involved in all decision making for

          the couple. They jointly had completed 100% dominium and control of all of the finances of all

          business between Mr. Hsu and Plaintiff and all related financial records. Mr. and Mrs. Hsu so

          dominated the various formed corporations (and individual transactions) and failed to undertake

          the most basic forms of corporate governance – holding meetings, consulting the Plaintiff partner

          on major decisions, holding votes and having minutes of those meetings – that we will be seeking

          to pierce the corporate veil of all of the subject defendant corporations and have the individual

          defendants liable for all damages in this case, and intend to hold the only remaining corporation,

          RLCH, Inc. liable under the doctrine of successor liability and alter ego entity liability, as that

          entity holds realty which is in essence the accumulation of all Plaintiff’s profits from all of the

          underlying transactions over the years, which Mr. Hsu, Lam, Chong and the other defendants were

          never authorized to join the original joint venture by Plaintiff, but join they did under the purported

          authority of Mr. Hsu alone. In other words, RLCH now holds the cash made by Plaintiff from all

          of the other real estate ventures which were part and parcel of the Hsu/Plaintiff joint venture, and

          so is now obligated to Plaintiff for the return of his properly earned funds.




                                                            4

                                                        4 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                              709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




                 6.      A key understanding and agreement between Mr. Hsu and Plaintiff right from the

          start was the agreement that since Mr. Hsu (with his wife Mrs. Hsu) would be responsible for

          maintaining the books and records for the underlying transactions, for the various entities and for

          all of the business entanglements of the parties, that he would regularly – monthly is what Joe had

          agreed to – inform Plaintiff in writing of the value of his interest in their joint venture, and would

          otherwise allow him full access to all books and records. They failed to do so however.

                 7.      Moreover, there was to be no formal consideration paid to Mr. and Mrs. Hsu for

          this work as it was nominal part of the exchange of consideration between the parties, as Mrs. Hsu

          was already operating Mr. Hsu’s real estate office, Big Apple Realty, and the time spent weekly

          was nominal on each of the underlying projects. Yet it was discovered that Mrs. Hsu was given a

          huge income relative to the work performed for each of the dozen or so underlying projects,

          roughly $6000 plus per project, which is just outrageous theft. But as they controlled all of the

          monies, they did as they pleased, even if it was self-dealing and breaching the fiduciary duties

          owed to the Plaintiff, and was certainly done without Plaintiff’s knowledge or consent.

                 8.      Mr. Hsu and Mrs. Hsu found someone who was a hard worker and an honest man,

          now 83 years of age (roughly the age of Mr. and Mrs. Hsu), and who simply accepted over years

          the diversionary tactics of Mr. and Mrs. Hsu, along with Mr. Lam and Mr. Cheung, who failed and

          refused to provide genuine backup of all of the paperwork for all of their transactions which they

          had been working on since 2005.

                 9.      Most recently, through acquisitions in 2008 and 2012, by RLCH (aka Roel,

          Cheung, Hsu and Lam), it was the intention of the parties to develop a 7-story residential property

          from two separate properties, and sell the building for a profit. But still, neither Mr. or Mrs. Hsu,

          or Cheung or Lam were willing to provide Plaintiff with details of the prior transactions and the




                                                            5

                                                        5 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                               709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                       RECEIVED NYSCEF: 12/28/2018




          financial outcomes of same, despite being involved from the onset in 2005, with the exception of

          Lam and Cheung who came in a year or so later.

                 10.     Bottom line, Plaintiff did all of the construction, labor and purchase of materials

          for approximately 10 projects, with one project remaining, the Barclays Project, still owned by

          RLCH, of which Plaintiff is at least a 25% owner. Plaintiff’s percentage interest in that project

          was clear from the very start, including through the predecessor entity, CHRL, wherein Plaintiff

          owned 25% of the whole as well.

                 11.     Recently, in the spring of 2017, counsel for Mr. Hsu provided counsel for the

          Plaintiff a document dated December 23, 2008, which Plaintiff’s counsel then provided to the

          Plaintiff, wherein the defendants, in particular, Ms. Hsu, Mr. Lam and Mr. Cheung attempted to

          dilute Plaintiffs interest in RLCH from 25% to 16%. Upon showing this document to Plaintiff, he

          was shocked as he never signed that document, nor had he ever seen that document before. In

          other words, among the many claims in this case is that this purported document contains the

          forged signature of Plaintiff Manuel Roel, and our expert will attest to same at trial. Moreover,

          even if the document were a valid and enforceable document, this bogus document only includes

          one of the two Barclay Avenue properties, namely, 144-73 Barclay, and fails to include the other

          property known as 144-69 Barclay Avenue, which jointly comprise the Barclay Project. So even

          in their fraudulent efforts to dilute the Plaintiff’s interests in RLCH, they failed to do so such that

          it would have any legal validity or enforceability as to the Plaintiff and the entire Barclay Project,

          as their remains no written agreement, forged or otherwise, for 144-69 Barclay Avenue.

                 12.     Finally, to be clear, not only did Mr. and Mrs. Hsu (as bookkeeper and aider and

          abettor of fiduciary, Mr. Hsu) fail to correctly credit Plaintiff’s account which they were supposed

          to be holding and protecting as they purchased larger and larger properties for a profit, it seems

          that only Mr. Hsu and Mrs. Hsu –along with Mr. Lam and Mr. Cheung upon information and belief



                                                            6

                                                        6 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                               709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                       RECEIVED NYSCEF: 12/28/2018




          – made money from all of the underlying real estate transactions, with the exception of a relatively

          small sum which they attributed to the Plaintiff and credited him as part of his interest in the

          Barclay Project. Moreover, Plaintiff was never properly credited for all of the costs, materials and

          his labor for all of the work performed for the roughly 10 underlying real estate projects, which

          reimbursement was supposed to be paid to the Plaintiff from the gross profits, before either party

          (or any party) was entitled to split net profits. This itself constituted unjust enrichment in favor of

          Mr. Hsu, Mr. Lam and Mr. Cheung in the millions of dollars.

                 13.     Also worth noting is that Plaintiff only spoke Spanish while Mr. Lam and Mr.

          Cheung spoke only Chinese/Mandarin. Mr. and Mrs. Hsu both spoke Spanish and Chinese so

          would often be the translator, but there were many attempts at communication between Plaintiff

          and Mr. Lam and Mr. Cheung which clearly did not constitute meetings of the minds as they did

          not understand one another to sufficiently clarify their agreements, terms, conditions and

          understandings in general. And now that Plaintiff has just been made aware in the spring of 2017

          that Mr. Hsu was part of a fraud which all of the defendants were attempting to perpetrate on the

          Plaintiff, in addition to the fraud and continuing breach of their joint venture obligations to the

          Plaintiff by not reimbursing him for all of his hard work, labor and payment of materials over the

          years, in hindsight, we have no idea what was true and what was false, and now need to explore

          that through the discovery process, and to obtain the actual underlying books, records, ledgers,

          tax returns, etc., so as to determine what the actual profits due Plaintiff are from all of the

          underlying transactions.

                 14.     As these individuals were each part of the fraud against the Plaintiff, and as there

          was not even a good faith effort to comport to corporate formalities, using the individual bank

          accounts of Mr. and Mrs. Hsu for starters, wholly keeping secret from Plaintiff the actual books

          and records, etc., this is a classic alter ego entity case warranting a piercing of all corporate veils



                                                            7

                                                        7 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                 709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                          RECEIVED NYSCEF: 12/28/2018




          for all of the corporate defendants so as to determine what Mr. and Mrs. Hsu did with all of the

          money made from the subject underlying transactions, and as RLCH is the successor entity to all

          of the individual and corporate transactions underlying the Hsu/Plaintiff joint venture, it should be

          held under a constructive trust until such time as a full and final accounting is rendered as to all

          underlying transactions, so as to protect the Plaintiffs interests in this case.

                  15.     The legal theories of recovery in this case include but are not limited to seeking

          various declaratory judgments to correct and clarify some of the rights and obligations between

          Plaintiff and the Defendants, including to correct the percentage interest in the net profits which

          Plaintiff is entitled to, ground in Mr. Hsu and other’s attempt to dilute the Plaintiff’s interest in the

          profits coming from the subject transactions and the financial split which went along with them,

          attempting to drop the Plaintiff’s financial interest in the transactions from 50% to 25% and then

          again to 16%, in part by the creation from whole cloth of a forged document, purporting to have

          been signed by the Plaintiff, but which was not, only becoming aware of same very recently.

                  16.     Additional grounds for relief regard Mr. Hsu and the other defendants’ breach of

          their fiduciary obligations to the Plaintiff, including duties of good faith, fair dealings and loyalty

          while engaging in pure self-dealing, using the business as his own personal piggy bank, along with

          Mrs. Hsu, who was the unelected bookkeeper for the business and who took substantial salary

          without obtaining approval from the Plaintiff for aiding and abetting breach of fiduciary duty, and

          Mr. Lam, Mr. Cheung and others. Legal remedies up for adjudication in this case include successor

          liability, defacto merger, alter ego entities and piercing of the corporate veil, as Mr. and Mrs. Hsu

          used the four companies that they formed to juggle the purchase and continuous operations of the

          underlying transactions, without engaging in proper (or any) corporate governance, no meetings,

          no voting, no providing of information, and generally electing to operate the business without any

          consultation with Mr. Hsu’s 50-50 partner, the Plaintiff in this case.



                                                             8

                                                         8 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                              709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




                 17.     As will be detailed below, while four corporate entities were legitimately formed

          by lead defendant Joe Hsu purportedly to be used for the future business transactions between

          Plaintiff and Mr. Hsu, and while Mr. Hsu expressly represented to Plaintiff that these entities would

          be the vehicles through which he and Plaintiff would purchase, invest, operate, rehabilitate,

          develop and sell for a profit approximately ten (10) properties in Queens, New York, it has been

          discovered over the past few months what Mr. Hsu (a highly sophisticated Real Estate Broker,

          Investor and Developer) actually did was use and manipulate the Plaintiff (a non-sophisticated

          general contractor) to perform all of the demolition and rehabilitation to the various properties, all

          the while representing to Plaintiff that their joint venture was intended to engage in a series of

          buying and selling of realty, using the profits from the first property to buy a larger second

          property, the profits from the second to buy a larger third property, and so on, until they’re where

          they are today, owning a property that has an overall value of approximately $18 Million.

                 18.     The understanding between the key players here, Plaintiff and Mr. Hsu, was for a

          50-50 share of all net proceeds received from each deal, net proceeds being determined after

          Plaintiff was paid for all of his time, efforts, extensive labor for demolition and construction (in

          one case demolishing two single family homes and building 5 single family homes), and then being

          placed into escrow for the next purchase. However, Plaintiff was never properly paid for his time,

          labor, material outlays, etc. over a period of many years, while Mr. Hsu and his wife, Esther Hsu

          (the company’s bookkeeper), refused to provide any accounting of each transaction as they moved

          forward.

                 19.     Mr. Hsu would provide Plaintiff with a small bit of money to pacify him when his

          complaining became too loud, and represent that Plaintiff’s share of the net profits were being

          properly held by he (a licensed real estate broker) and his wife, as they continued to buy properties,

          rehabilitate them, and sell them for a nice profit...for Mr. Hsu at least. “Trust me”, he would often



                                                            9

                                                        9 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                     RECEIVED NYSCEF: 12/28/2018




          state. This was a mistake, however, as it has been discovered that Mr. Hsu had made substantial

          profits on the earlier transactions, claiming to have placed them under corporate control, but simply

          keeping most transactions in his name personally and likely used his personal accounts for funds

          that were business matters. In other words, this joint venture with the Plaintiff simply became a

          piggy bank for Joe and Esther Hsu and others.

                 20.     And even though Plaintiff and Mr. Hsu had originally agreed for their transactions

          and the net profits derived therefrom to be split on a 50-50 basis, that Plaintiff would be made a

          signatory to the corporate bank accounts, and that a proper accounting would be provided for all

          transactions, in point of fact, no such actions took place, and Mr. Hsu actually brought additional

          individuals into these transactions without having any advanced discussions with the Plaintiff,

          without taking a vote, and without any compliance with standard corporate governance; as if

          Plaintiff wasn’t a 50-50 owner. Here I’m referring to the other individual defendants in this case,

          including the primary other defendants Kam Ming Lam and Kwan Cho Cheung, who had a more

          active role in the transactions than the other individual defendants, some of whom have been

          named merely as they are necessary parties as being shareholders to some of the corporate entities.

          But as Plaintiff was kept in the dark on all major decisions, all business matters, it was unclear

          who had what involvement, for how much, what their duties and responsibilities were, what their

          relationship to the corporations were, etc.

                 21.     But to be clear, from the formation of the first corporation, Roel & Hsu Corp., Mr.

          Hsu simply went about business as if Plaintiff was a virtual employee, despite having not just an

          equal stake in the properties but being charged with doing all demolition and construction for each

          of the projects. It remains an open question what Mr. Hsu actually did in these matters, except to

          completely ignore any concept of good governance, avoid providing any accounting for the

          millions of dollars going in and out of their companies, using the defendant entities as nothing



                                                           10

                                                        10 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                        RECEIVED NYSCEF: 12/28/2018




          more than shell companies and as the alter ego of Joe Hsu, and possibly for Kam Ming Lam and

          we suspect Kwan Cho Cheung.

                  22.     In point of fact, once Plaintiff hired counsel earlier this year, it was discovered that

          Mr. Hsu actually dissolved all of the entities but one years ago, but interestingly continued to use

          those entities for business purposes, to maintain bank accounts, writing checks on the dissolved

          companies, and basically to conduct whatever business Hsu deemed necessary in a grossly illegal

          fashion.

                  23.     Moreover, in reviewing the various deeds, mortgages and other related transfer

          documents for the underlying transactions, there seems to have been a host of illegal activity,

          mortgage fraud, tax fraud, large cash payments under the table, and other bad acts perpetrated

          and/or orchestrated by lead defendant Joe Hsu, but also clearly with Kam Ming Lam and we

          suspect Kwan Cho Cheung and others had knowledge or were otherwise directly involved.

                  24.     In the end, as a matter of law, we believe we will be able to clearly establish

          successor entity liability for the entity last standing, RLCH, Inc. and such other entities which Mr.

          Hsu moved the proceeds from the underlying transactions to, that the entities constituted defacto

          mergers by continuing the same business operation with the same individuals and conducting the

          same business, finally leading to a case which cries out for findings of alter ego liability, piercing

          the corporate veil and unjust enrichment as to those who were part of the fraud and theft as to the

          Plaintiff in this case.

                                                          VENUE

                  25.     Venue under New York CPLR 503 is based upon the residence of the Plaintiff and

          all of the Defendants, as well as the county in which all of the properties at issue exist.

                                                          THE PARTIES




                                                            11

                                                        11 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                           709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                    RECEIVED NYSCEF: 12/28/2018




                 26.     At all times hereinafter mentioned, Plaintiff is an individual who resides at 253-02

          Leeds Road, Little Neck, New York 11362.

                 27.     Upon information and belief, at all times hereinafter mentioned, Defendant Joe Hsu

          is an individual who resides at 62-15 138th Street, Flushing, New York 11367.

                 28.     Upon information and belief, at all times hereinafter mentioned, Defendant Esther

          Hsu is an individual who resides at 62-15 138th Street, Flushing, New York 11367.

                 29.     Upon information and belief, at all times hereinafter mentioned, defendant Roel &

          Hsu Corp. (“R&H Corp”), was organized under and by virtue of the laws of the State of New York,

          and was under the completely operation and control of Joe Hsu and Esther Hsu. This office had

          its principal place of business care of Joe Hsu at 62-15 138th Street, Flushing, New York 11367.

          According to the NYS Department of State, Division of Corporation records, this corporation was

          formed on January 21, 2005 and was dissolved on February 3, 2009. Plaintiff was never made

          aware that Joe and Esther Hsu dissolved or caused this entity to be dissolved.

                 30.     Upon information and belief, at all times hereinafter mentioned, defendant CHRL

          Realty Corp. (“CHRL”), was organized under and by virtue of the laws of the State of New York,

          and was under the complete operation and control of Joe Hsu, Esther Hsu, Kam Ming Lam and

          Kwan Cho Cheung. This office had its principal place of business care of Joe Hue at 62-15 138th

          Street, Flushing, New York 11367. According to the NYS Department of State, Division of

          Corporation records, this corporation was formed on February 3, 2006 and was dissolved on May

          24, 2010. Plaintiff was never made aware that Joe and Esther Hsu dissolved or caused this entity

          to be dissolved.

                 31.     Upon information and belief, at all times hereinafter mentioned, defendant RLCH

          Inc. (“RLCH”), was organized under by virtue of the laws of the State of New York, and was and

          remains under the complete operation and control of Joe Hsu, Esther Hsu, Kam Ming Lam and



                                                          12

                                                      12 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                          709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                  RECEIVED NYSCEF: 12/28/2018




          Kwan Cho Cheung. This office had its principal place of business care of Joe Hsu at 62-15 138th

          Street, Flushing, New York 11367. According to the NYS Department of State, Division of

          Corporation records, this corporation was formed on June 26, 2008 and remains active to date.

                   32.   Upon information and belief, at all times hereinafter mentioned, defendant 190-15

          48th Avenue Corp. (“190 Corp”), was organized under and by virtue of the laws of the State of

          New York, and was under the complete operation and control of Joe Hsu, Esther Hsu, Kam Ming

          Lam and Kwan Cho Cheung. This office had its principal place of business care of Joe Hue at 62-

          15 138th Street, Flushing, New York 11367. According to the NYS Department of State, Division

          of Corporation records, this corporation was formed on November 18, 2008 and was dissolved on

          June 6, 2013. Plaintiff was never made aware that Joe and Esther Hsu dissolved or caused this

          entity to be dissolved.


                   33.   Upon information and belief, at all times hereinafter mentioned, Defendant Mou

          Yang Lam (“Lam”) is an individual who resides at 148 Piccadilly Downs, Lynbrook, New York

          11563.

                   34.   Upon information and belief, at all times hereinafter mentioned, Defendant Kam

          Ming Lam (“Kam Ming Lam”) is an individual who resides at 148 Piccadilly Downs, Lynbrook,

          New York 11563.

                   35.   Upon information and belief, at all times hereinafter mentioned, Defendant Kwan

          Cho Cheung (“Cheung”) is an individual who resides at 80-30 192nd Street, Jamaica, New York.

                   36.   Upon information and belief, at all times hereinafter mentioned, Defendant Ming

          Kam Cheung (“Ming Kam Cheung”) is an individual who resides at 346 East 13th Street, New

          York, New York.




                                                         13

                                                     13 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                            709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                     RECEIVED NYSCEF: 12/28/2018




                 37.     Upon information and belief, at all times hereinafter mentioned, Defendant Heong

          Leeng Lou (“Heong Leeng Lou”) is an individual who resides at 14-16 Orchard Street, New York,

          New York.

                 38.     Upon information and belief, at all times hereinafter mentioned, Defendant Jin Guo

          Lin (“Jin Guo Lin”) is an individual who resides at 5075 Higgins Drive, Dumfries, Virginia.

                 39.     Upon information and belief, at all times hereinafter mentioned, Defendant Siu

          Ling Wong (“Siu Ling Wong”) is an individual who resides at 78 Michael Loop, Staten Island,

          New York 10301. (Kam Ming Lam, Ming Kam Cheung, Heong Leeng Lou, Jin Guo Lin and Sio

          Ling Wong may sometimes be collectively referred to as the “Other Individual Defendants.”

                                          STATEMENT OF THE FACTS

             A. Manny Roel and Joe Hsu

                 40.     Manny Roel is an 83-year-old contractor, born in 1934 in the Province of Galicia

          in Spain, and is now retired from his 60 plus year career as a hard-working laborer. He learned

          his trade, most particularly in carpentry, general construction and furniture from a family

          acquaintance starting when he was about 15 years of age. Plaintiff, from an early age, was good

          with his hands. The family friend, who owned his own business, took on the Plaintiff as an

          employee/apprentice. Plaintiff has a basic grade school education and reads and writes at a basic

          unsophisticated level of English. He receives Newsday daily and reads that, mostly for the sports

          section and has a general understanding. Growing up, his wife or one of his three children would

          help Plaintiff with any paper work he had to fill out. One of his son’s in particular, Richard Roel,

          a banker in New York City, would generally fill out any business forms or checks that need to

          be filled out or reviewed for understanding. When he needs to go to the doctor one of his

          children will go with him to fill out any paperwork. The town he grew up in was a poor farming

          community. He was one of 10 children so when each came home from school they were expected



                                                          14

                                                      14 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                          709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                    RECEIVED NYSCEF: 12/28/2018




          to help out on the farm. Manny met his wife while she was visiting family in the same province

          and they were married on December 25, 1958 in Spain.

                 41.     Plaintiff came to the U.S.in 1959 and became a citizen in 1962. He went into

          business in 1968 with his brother and brother-In-law.

                 42.     Defendants Joe and Esther Hsu are from Taiwan but they speak Spanish and would

          mainly speak to Plaintiff in Spanish. Both Joe and Esther moved from Taiwan to Peru at an early

          age. Esther, we believe, reached a higher education level than Joe, which is why she handled all

          of the paperwork, although they never sought Plaintiff’s permission. When conversing with Lam

          and Cheung though it was always in English and Plaintiff had a hard time understanding them and

          I assume the same can be said about them understanding Plaintiff. When the four of them were

          together, Joe would speak in Chinese/Mandarin to Cheung and Lam and then in mostly Spanish to

          Plaintiff. Plaintiff does not speak or read a word in either Chinese or Mandarin.

                 43.     Joe was and remains a licensed real estate broker with the State of New York,

          having been so, upon information and belief, for greater than fifty (50) years, as well as being a

          real estate investor and developer. He is a very sophisticated businessman. Esther was the

          unapproved bookkeeper for all of the projects underlying this matter except for Barclays, where

          Joe, Cheung and Lam apparently appointed Esther – still without my permission -- , despite not

          being approved as such for any of the other projects, and in any case, as Joe conveyed that “my

          office” will do all of the necessary paperwork as part of my consideration and at no charge to our

          joint venture. This was part of his consideration, as Manny had the hard part. He is the one who

          got up before dawn and worked from dawn to dusk on the projects, hiring other laborers and

          contractors to work under him or with him to do the various construction projects, which included

          complete gut rehabilitation projects to various homes.

             B. The Agreement Between Manny and Joe (and later, adding Lam and Cheung)



                                                          15

                                                      15 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                     RECEIVED NYSCEF: 12/28/2018




                 44.     Manny and Joe met through a mutual business acquaintance in the fall of 2004

                 45.     The joint venture/partnership agreement between Joe and Manny started in or

          around January of 2005, when Joe had proposed to form R&H Corp, whereby Joe and Manny

          would be 50% shareholders in the company. Through this vehicle, all future purchases of realty

          would be made, bank accounts opened, with both parties being signatories, and all net profits

          would be split after payment to Manny for his time, labor and material outlays to rehabilitate the

          purchased properties. In return, Joe would not receive a broker’s fee for the various sales and

          purchases of real estate – those funds would remain in the corporate coffers – and Joe’s office

          (including via Esther) would take care of all of the scant paperwork required to manage the

          finances of the properties. In other words, Manny would be the real laborer, working from dawn

          to dusk on the projects, and in consideration for same, Joe and his wife Esther would do what little

          paperwork was needed to keep track of billing, deal with the accountant to file tax returns, and to

          maintain as fiduciary, all of Manny’s profits, as well as Joe’s profits, to be used as a so-called

          ‘spill-over’ into the next larger deal. The idea of the venture was to start small, buy, rehabilitate

          and sell property number one, make a nice profit, buy a second larger property, rehab and sell that

          property and so on, in ever increasing costs for the purchases, meaning that the value of the venture

          should continue to rise with each and every transaction.

                 46.     Joe and Esther were the direct fiduciaries to make sure that Manny was paid for his

          costs, his labor, the material outlays he paid out for the company, and to properly hold in escrow

          all of the net profits received by Manny and Joe for the next deal.

                 47.     The final part of the agreement was for Joe and Esther’s agreement to keep Manny

          regularly paid for his labor and materials and outlays, including but not limited to, so Manny could

          pay his employees weekly salaries, and finally to provide him with copies of all incorporation

          documents, board of director meetings, minutes, bank account statements, closing statements for



                                                           16

                                                       16 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                            709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                     RECEIVED NYSCEF: 12/28/2018




          all transactions, loan documents, deeds, tax returns and all other related documentation so that

          Manny could independently verify for himself that Joe and Esther were acting as good faith

          stewards and fiduciaries for Manny, as well as for themselves meaning for Joe (Esther was in

          essence a silent partner on Joe’s side, but received quite a bit from each transaction as we have

          only recently found out, roughly $6000 per deal (this figure varied per deal we believe but have

          yet to been granted access to the books and records), for a scant hour per week or per month to

          maintain the finances for the projects, which was not complex. But that breach of fiduciary duty

          and aiding and abetting Joe to breach his fiduciary duty to Manny is discussed in the causes of

          action below.

                 48.      Despite best efforts, however, neither Joe nor Esther would hold meetings, or

          engage in any corporate formalities whatsoever, and in fact never even transferred properties from

          Joe’s personal name to the corporations that they formed for that purpose.

                 49.      In still other instances, we have recently discovered that, despite dissolving CHRL

          in 2010, and R&H in 2009, Joe and Esther continued to use those entities as if they were active

          legal entities, continued to use bank accounts in those names and otherwise engaged in nefarious

          and illegal conduct exposing all parties to the risk of holding out companies as active when they

          were in fact dissolved, and by those very individuals, Joe and Esther.

                 50.      In any case, this was in essence the joint venture/partnership agreement between

          Joe and Manny. And while Joe actually prepared and provided Manny with a draft agreement

          which is roughly akin to the terms which they actually performed as rights and obligations towards

          one another, Joe refused to sign any written agreement to memorialize their understanding.

          Perhaps he believed he could have more flexibility in ‘cooking the books’ with his wife Esther, if

          there was no written agreement. But joint ventures, oral partnerships, etc. are fully enforceable as

          well, especially when the parties did so much performance together for so many years – in this



                                                          17

                                                      17 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                            709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                     RECEIVED NYSCEF: 12/28/2018




          case from 2005 through the date hereof where there remains one property owned by some

          percentage interests by Manny, Joe, Lam and Cheung, namely, the Barclay Project, which Manny

          and Joe both intended to sell, but a recent dispute has also arisen as some of the partners want to

          convert the building into a condominium while other partners do not. And in the case of a

          condominium conversion, all principals, shareholders, must agree to the conversion or the Office

          of the Attorney General will not approve the plan. Moreover, it is my understanding that some of

          the principals used the word “condominium” rather loosely, not really understanding that they

          could not simply sell units, one by one, without properly and legally converting the entire building

          to a condominium or cooperative through the filing of a major offering plan with the Attorney

          General. They wanted to set up a management company and simply sell units without going

          through the formal procedures required by the State of New York, Office of the Attorney General.

                 51.     So with clean hands, Plaintiff Manny Roel comes to Court, both individually and

          derivatively on behalf of the various corporate entities, seeking relief in the form of pecuniary

          damages and various equitable relief in the form of declaratory judgment determinations so that

          the rights and obligations among the parties including the Other Individual Defendants are clear.

                 52.     Paragraph 44-51 shall collectively be referred to as the “Agreement.”

             C. The Underlying Projects

                 (i)     “The Corona Project”

                 53.     The Corona Project was the first project between Manny and Joe/Esther. It

          involved the properties known as and located at 50-34 and 50-38 103rd Street, Corona, New York.

          Joe personally took title to these properties by deed dated December 15, 2004, and instead of

          transferring the properties into R&H Corp, as agreed, decided to keep the property in his own

          name, contrary to the joint venture\partnership agreement.          This was of course not the

          understanding between Joe and Manny, nor was Manny made aware of this failure by Joe. The



                                                          18

                                                      18 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                               709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                       RECEIVED NYSCEF: 12/28/2018




          purchase price was $400,000, and Joe insisted Manny pay $228,254 for his ½ share of the

          properties.

                 54.     Manny’s work began, spending approximately 4 months engaging first in a full

          demolition of the interior of the existing one family residence, down to the frame, then built a

          fence around the entire perimeter of both lots and miscellaneous other construction work.

                 55.     For his efforts, Manny was not paid for most of his labor and material outlays, in

          excess of $75,000, which he should have received per the agreement with Joe.

                 56.     After Manny’s great rehab job on the property, according to transfer records on

          ACRIS, Joe sold the property for $850,000 on December 19, 2005. However, just three days later,

          the 3rd party purchaser was given a mortgage for $1.134 Million, roughly $300,000 above the

          purchase price, which means that the property itself would have had to have a fair market appraised

          value of approximately $1.5 Million.

                 57.     The sale of the Corona Project, conducted exclusively by Joe and Esther, clearly

          involved the payment of cash ‘under the table’ in order to avoid having to credit Manny’s capital

          account, which Joe and Esther were supposed to be holding for him a larger sum. It is unclear pre-

          discovery what the actual purchase price for this project was, but it had to be significantly more

          than the stated purchase price in order for a mortgage to be placed on the property for $300,000

          higher than the purchase price itself.

                 58.     Finally, to add insult to injury, Joe took it upon himself to take a $50,000 real estate

          brokerage fee at the closing of the sale, without permission from his partner and without any

          writing authorizing same, pursuant to Article 12-A of the Real Property Law. Part of the agreement

          between Joe and Manny was that Manny would be doing all of this construction work, day in, day

          out, while Joe would have to do a very small amount of work, namely, organize the closing through

          counsel for Joe and Manny, namely, Maureen, Carroll, Esq. There was no agreement for Joe to



                                                           19

                                                       19 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                              709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




          milk the company by taking brokerage fees, and in fact the agreement was for him NOT to take

          brokerage fees, that that was part of his sweat equity. And to further add insult, it has been

          discovered that Esther took at least $6000 for her “bookkeeping services” for this transaction,

          likewise without Manny’s consent, and which also was supposed to be the sweat equity that Mr.

          and Mrs. Hsu put into the joint venture.

                 59.     As Joe/Esther never provided a closing statement, tax returns, or any accounting

          for this project, it is undetermined how much of the profits which far exceed the $450,000 on paper

          should have been tendered to Manny, or in this case, credited to his account which Joe and Esther

          were the fiduciaries of. But for this particular transaction, there is simply no question that there

          was cash paid from the buyer in December of 2015 to Joe, under the table, in order to help Joe

          avoid having to pay his partner his fair share of the actual sales price and perhaps for other

          nefarious reasons. A full accounting is required here.

                 (ii)    “The Flushing Project”

                 60.     The Flushing Project was the second project between Manny and Joe/Esther. It

          involved the property known as and located at 61-30 138th Street, Flushing, New York. This

          project was also a 50-50 split between Joe and Manny.

                 61.     Again, Joe personally took title to the property, rather than placing the property into

          R&H Corp, as agreed, by deed to him personally dated April 8, 2005 December 15, 2004. The

          purchase price was $548,000.

                 62.     Manny’s work began, spending 10 months converting this one story one family

          residence into a two-family residence, with a complete interior demolition and rebuilding. For

          reasons unknown, by deed dated November 21, 2006, Joe transferred title to the property into

          Manny’s name, with Joe claiming he had “too many properties in my name”. Again, Joe was

          supposed to handle the business end of these transactions but he would not explain the reason for



                                                           20

                                                       20 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                              709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




          the actions taken and did all decisions on his own, despite having a co-equal obligation to have

          Manny fully understand and participate in all decisions.

                  63.     By deed dated November 7, 2007, Joe/Manny sold this property for $900,000, with

          joe once again taking a brokerage fee, which he was not allowed to do, with Esther once again

          taking exorbitant bookkeeping fees, which she was not allowed to do, and without any clear

          accounting provided to Manny, who again was owed a substantial sum for the labor and work over

          the many months it took to do this construction work. Once again, a full accounting is required.

                  (iii)   “The Manilla Street Project”

                  64.     The Manilla Street Project was the third project between Manny and Joe/Esther,

          also involving LAM, Cheung and 190 Corp. It involved the property known as and located at 51-

          89 Manilla Street, Queens, New York. This project was a 25% split four ways with Joe, Manny,

          Lam and Cheung.

                  65.     For this project, Lam took title for $50,000 on January 24, 2008, transferring the

          property to 190 Corp for zero consideration as his part of the project. This was an extensive project,

          demolishing a one family residential home and erecting from scratch a four-family residential

          property which took Manny approximately 7 months to complete. Needless to say, Manny’s labor

          and expenses for this project were extensive, well over $150,000, for which he has not been paid.

          The 190 Corp did very nicely, however, and sold the property on March 5, 2010 for $1,468,106.

          Here again, Joe took a huge brokerage fee which he was not permitted to do as that was part of his

          equity for these transactions and here again, Esther took sizeable bookkeeping fees. We have no

          idea what other creative fees Joe and Esther took for any of these transactions, as they have refused

          to show the actual books and records to our forensic finance experts despite demand year after

          year.




                                                           21

                                                       21 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                              709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




                 66.     Purportedly, Manny’s share of this project, which should have been about $750,000

          after receiving his labor and material costs and for his share of the profits were being held by Joe

          and Esther but they would regularly avoid Manny’s requests to meet and go over the venture’s

          finances. An accounting is required.

                 (iv)    “The 48th Avenue Project”

                 67.     For this project, 190 Corp purchased this property (190-15 48th Avenue) on January

          8, 2009 for $600,000. Lam signed for 190 Corp. For this project, Manny spent about 6 months

          doing the build-out, with roughly $300,622 in labor and materials, none of which were paid for.

          This project involved the demolition of a one family residential home and the building of a two-

          family residence. This project was a 25% split four ways with Joe, Manny, Lam and Cheung.

                 68.     While the sale of the property was by deed dated May 18, 2011 for $997,885,

          cleverly orchestrated by Joe to be under $1 Million to avoid extra taxes, it has recently been learned

          that Lam was paid an additional $150,000 in cash under the table as part of the closing price, above

          the $997,885. Again, without permission, Joe and Esther took exorbitant brokerage fees and

          bookkeeping fees to continue to milk the companies which were in their exclusive control.

                 (v)     “The 46 Avenue Project”

                 69.     This project involved the property known as and located at 211-22 46 Avenue,

          Queens, New York and was a four-way split among Lam, Roel, Hsu and Cheung. 190 Corp

          purchased the property on February 26, 2009 for $999,500, which was an existing one family

          residence which was demolished with Manny building two 2-family residential home.

                 70.     Nice profits were made by the group here. One sale for $1,118,000 was made on

          May 4, 2011 with a second sale on May 12, 2011 for $1,178.940.

                 71.     Manny’s work began, spending roughly 12 months on the job. Manny’s labor and

          materials, the work that actual generated the profits for the group, were again not paid for in full,



                                                           22

                                                       22 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                         709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                  RECEIVED NYSCEF: 12/28/2018




          with his estimation being owed $132,815 aside from his 25% share of the profits, which was

          approximately $1.3 Million in gross profits. Here again, Joe and Esther, controlling the cash for

          these transactions through the various companies formed, paid themselves handsome brokerage

          and bookkeeping fees, along with others we suspect at this point.

                 72.     It remains unclear how much was made from these highly profitable ventures as

          Joe and Esther continued to put off Manny from truly having an exploration of the books and

          records with his accountant and forensic expert.

                 (vi)    “The Sanford Avenue Project”

                 73.     This project involved five parcels of land, 149-18/22/26 Sanford Avenue and 42-

          14/18 149th Place. The property was purchased under Joe’s name directly on June 14, 2006, and

          was purchased for the group of four principals for $2.35 Million, taking out a mortgage from the

          church who sold them the property.

                 74.     For this project, they demolished the existing property which were two 1-family

          homes, building foundations and five 2-family homes, from stem to stern. This was Manny’s hard

          work and took over 1.5 years to build. Throughout 2008, the partners did well and sold all of the

          properties for approximately $4,437,000, again enjoying a profit of over $2.1 Million, with Manny

          supposedly getting 25% of that plus the return of his layout for building materials and his labor

          costs. He did not get those funds but Joe surely took huge brokerage fees for each of the 4 or 5

          sales, and his wife took her bookkeeping fees which Manny had never agreed to and again was

          supposed to have been part of the Hsu’s sweat equity in these deals, along with Joe’s brokerage

          fees. Again an accounting is required here.

                 (vii)   “The Bayside Project”

                 75.     This project was for 13-71 209th Street, Bayside, New York, and involved Manny

          converting a one family home into a two-family home, removing a replacing the existing roof and



                                                           23

                                                        23 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                              709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




          other major construction which took 11.5 months to complete. This purchase was made by Joe

          personally for R&H Corp. This was supposed to be a 50-50 split with Joe and Manny. The venture

          purchased the property on December 6, 2005 for $720,000. Joe sold the property on February 2,

          2007 for $995,000. Noting the pattern of sales prices close to but not past $1 Million, there is great

          suspicion, and upon information and belief, that many of not most of the sales included cash under

          the table style shenanigans, to avoid paying Manny alone in some cases and to avoid paying

          Manny, Lam and Cheung property in cases that involved 4-way splits.

                 76.      Here again, Manny was not paid for most of his labor and materials, while Joe and

          Esther continued to take whatever they pleased at the closings, failing to provide closing statements

          each and every time Manny would ask for same. Aside from what was due from the net profits

          for this deal, it is estimated that Manny’s project labor and expenses exceeded $175,000. An

          accounting is required here.

                 (viii)   “The Rushmore Project”

                 77.      The Rushmore Project was a 50-50 split between Joe and Manny and started with

          the purchase on November 18, 2005 with Joe putting the property in Manny’s name as he again

          claimed to have “too many properties in my name” so put it in Manny’s name. The purchase price

          was $600,000. This project involved the demolition of an existing home and the construction by

          Manny of a one family home, which at Joe’s insistence consisted of a steel frame and many other

          intricate details and finishing’s. It took roughly 10 months to erect.

                 78.      The property was sold on June 21, 2010 for $970,000, and interestingly, while the

          property was in Manny’s name, Joe instructed Manny to sign over many of the checks issued to

          him at closing, again as Joe and Esther kept tight control over what was supposed to be everyone’s

          money, but were clearly only looking out for Joe and Esther, as Manny hasn’t received a penny




                                                           24

                                                       24 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                     RECEIVED NYSCEF: 12/28/2018




          for this project, and in fact, Joe and Esther claimed they “lost money” on this and some of the other

          projects, which was impossible. An account is required here.

                 (ix)    “The Little Neck Project”

                 79.     Here again, Joe put this project in Manny’s name by deed dated July 8, 2008, for a

          purchase price of $285,000. Manny engaged in a complete gut rehabilitation of the interior and

          exterior of a single-family home, which took him about 7 months to complete. On September 14,

          2009, the property was sold for a nice profit of $550,000, almost double the purchase price. Here

          again, Joe and Esther took their fees at closing, but Manny was not paid, even though checks at

          the closing were written largely to Manny, except for one check which Manny was allowed to keep

          in the sum of $133,0000, Joe had him sign them over and deposited them in one of the corporate

          accounts that they were using in no particular order. An accounting is required.

                 (x)     “The Barclay Project”

                 80.     By deed dated July 11, 2008, the group under RLCH purchased 144-73 Barclay

          Avenue for $1.2 Million. On March 6, 2012, the group under RLCH purchased the adjacent

          property known as 144-69 Barclay Avenue for $1.1 Million. The low-rise structures were

          demolished and this was to be the group’s largest project, a 7-story building with a lobby, having

          approximately 3-4 apartments per floor. The plan was to then sell the combined assemblage at the

          end. This time, the group hired a general contractor to do the demolition and construction with

          Manny overseeing construction for the group.

                 81.     Manny’s personal investment in this property is roughly $2 Million in monies paid

          to Joe and Esther to be applied to the construction costs of the project. According to the scant few

          records that Joe and Esther (and Lam) provided to Manny, from the money Joe and Esther were

          holding for Manny, they put $250,000 on Manny’s behalf towards the purchase of 144-72 Barclay

          when that property was purchased in 2008 for his 25% interest in this deal, and put an additional



                                                           25

                                                       25 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                           709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                    RECEIVED NYSCEF: 12/28/2018




          $266,000 on Manny’s behalf from the RLCH account towards the purchase of 144-69 Barclay

          when that property was bought in 2012 for his 25% interest in this deal, and then combined with

          the 2008 purchase. For purposes of this lawsuit, however, it is critical to remember that this last

          payment for Manny in particular, the $266,000 payment in 2012, makes clear that Joe and Esther

          continued to hold untold funds for Manny which have never been accounted for. Furthermore, to

          date, Manny has continued to pay funds and “capital calls” (which I put in quotes as nothing is in

          writing, no capital calls, etc. It seems someone would just call Manny and say, put $50,000 into

          the bank account, put $100,000 into the RLCH bank, etc., for the building’s construction costs.

          Again, no backup, no explanations. To date, Manny has put in upwards of $1.8 Million of his own

          cash into the Barclay Project to maintain his 25% stake in the Project.

                 82.     It is estimated that the combined property is worth upwards of $16 Million to date.

          While some of the 4 partners want to file for a condominium, the key partners, Joe and Manny

          who started this entire venture wanted to sell the building outright and not as a condominium,

          given all the headaches involved in selling unit by unit. Plus, Manny suspected Joe would just use

          this property as a money machine to take a brokerage fee on every sale.

                 83.     There remains a dispute as to what to do with this property and as to what Manny’s

          percentage interest in RLCH is, as Manny has been a 25% partner on all deals in which the 4

          partners worked together, recently a document was discovered, dated December of 2008 that

          purports to reassign the percentage interests among the 4 partners and brings in some family

          members from Lam and Cheung, who we now understand were more directly involved in pushing

          for the condo than Manny understood. The fact that they spoke Chinese only and Manny spoke

          Spanish primarily did not help matters. Thus, one of the claims seeks a declaratory judgment that

          the document did indeed include a forged signature of Plaintiff Manny Roel, and in any case, this




                                                          26

                                                      26 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                 709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




          document does not dilute Manny’s split for one of the two parcels which now comprise the Barclay

          Project.

                 84.     For this project as well, a full account is warranted as well as a current appraisal.

             D. Conclusion as to the Underlying Projects

                 85.     These underlying real estate projects were all part and parcel of the larger joint

          venture/partnership between Manny and Joe in several of the projects and between Manny, Joe,

          Lam and Cheung in the other projects. It is estimated that through the lack of payments for labor

          and materials and for Manny’s 50% share in various projects and 25% share in the other projects,

          that he is owed approximately $8 Million, half of which alone would be his share of the Barclay

          Project.

                 86.     Through the first five years, Joe would dish out some payments to Manny to keep

          him happy, so to speak, keep him quiet and to not get lawyers involved. He claimed all of his

          money was being protected by Joe and Esther, and that the money was moving from project to

          project in a proper manner and properly accounted for Manny’s share to the dollar. But he refused

          to show any of the backup for these purported accountants, which Joe had originally agreed to do

          as part of their original joint venture understanding. Accountings and showing where the money

          is was all part of the original joint venture, an express term. But Joe and Esther always had fine

          excuses for why it was a bad time this time and that year etc.

                 87.     Moreover, while the corporations, R&H Corp, CHRL and 190 Corp were indeed

          properly formed, they were used exclusively by Joe and Esther, who did not hold any meetings,

          conducted no votes, opened and closed bank accounts at their whim, paid out funds without any

          oversight, and generally operated these corporations as their own alter ego. Moreover, it was just

          discovered this spring by Plaintiffs attorney, who reviewed the filings with the NYS Department

          of State that all of these 3 companies were dissolved years ago, despite failing to so advise Manny,



                                                           27

                                                       27 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                 709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                         RECEIVED NYSCEF: 12/28/2018




          telling him were his money was being placed, etc., but all presumably going to the sole remaining

          entity which is currently active – RLCH, INC. This is the successor to each of these entities and

          to all of the proceeds from all of these underlying transactions which were taken largely in the

          personal name of Joe, some in Manny’s name (under Joe’s exclusive control and watchful eye),

          so that RLCH is now the successor entity to all of the underlying transactions, to all of the net

          profits that Manny is entitled to, to all of the monies that those prior entities and that Joe personally

          owes Manny in failing to tender his share of profits from these 10 transactions.

                  88.     But to be clear, these projects were all part and parcel of a single joint venture,

          where the money was supposed to be building year after year with larger and larger projects. And

          to this extent, the group succeeded as they are now the owners of the Barclay Project, which has

          an estimated net value of $16 Million, but a current appraisal should be had.

                  89.     Bottom line, this case is about the fraud and the manipulation of an unsophisticated

          individual, Manny Roel, who was on the other hand, a real artisan, contractor and good man all

          around. He was taken advantage of by Joe and Esther, and by Lam and Cheung, who used Manny’s

          business inexperience plus their language barriers (some documents that they had Manny sign

          were in pure Mandarin) to their advantage, effectively depriving Manny of the additional several

          million of his net profits from the first nine projects, along with most of his labor and material

          costs, while at the same time, Joe and Esther used their exclusive control of these companies to

          take all of the fees they could even try to justify. But we will need to conduct full discovery in

          order to determine the extent of the fraud and how much exactly is due Manny for his years of

          hard work, that made all of the partners wealthy in these matters.

                  90.     Finally, we note this is a suit brought by Manny individually and directly but also

          as a derivative action on behalf of the various (and now dissolved) companies, for the return of




                                                             28

                                                         28 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                              709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




          funds that Joe and Esther improperly and without color of authority of anything in writing pillaged

          the companies for what we believe will show in the millions.

                  91.     Manny seeks by this action to be made whole both as a matter of law and equity.

          The kind of bad faith, breach of contracts and understandings, and gross self-dealing such as took

          place in this case must not be countenanced by a Court.

                                 AS AND FOR A FIRST CAUSE OF ACTION
                                      (Breach of Contract: The Agreement)

                  92.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  93.     This joint venture and/or partnership, however it is to be labeled, was indeed a valid

          and enforceable agreement between the parties. Reference is hereby made to Paragraphs 44-51

          above for the details of the Agreement.

                  94.     The many breaches of the Agreement by Joe (aided and abetted by Esther, see

          below), and with Lam and Cheung are manifest.

                  95.     Contrary to the Agreement, Joe failed to put all property purchases, except for

          Barclay and several in 190 Corp in the names of any of the corporate defendants. Joe and Esther

          failed to provide any accounting whatsoever throughout the entire term from the start of these

          ventures in January of 2005. Joe and Esther and Lam and Cheung failed to pay Manny his proper

          return for labor and materials and other outlays and expenses incurred for the projects, while

          earning for the group sales and profits in excess of $10,000,000 excluding the Barclay Project.

                  96.     Contrary to the Agreement, Joe and Esther took brokerage fees, bookkeeping fees

          and other fees which were expressly disallowed by the understanding of the parties, and was

          supposed to be the sweat equity put into the underlying transactions by Joe and Esther. Other fees

          we assume were also taken without permission, but which we won’t have the details of until




                                                            29

                                                       29 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




          discovery has been fully conducted, including in particular, for all of the paperwork for each and

          every underlying transaction.

                  97.     The importance of this is that these ten projects were not separate projects in and

          of themselves, but were used to build and group the venture’s coffers, leading eventually to the

          ability to make the Barclay Project purchases in 2008 and 2012 and begin building that project,

          which is all but done at this point, worth approximately $16,000,000 in and of itself. It is owned

          exclusively by RLCH.

                  98.     As Manny’s share was 50% for some of the projects and 25% for most of the

          projects including Barclay, Plaintiff seeks an amount to be determined at trial but believed to be

          in excess of $3 Million for all of the projects now sold and gone, with the exception of Barclay,

          which is still owned by RLCH, plus interest from the time of the sale of each project.

                                 AS AND FOR A SECOND CAUSE OF ACTION
                                      (Unjust Enrichment)

                  99.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  100.    As a pleading in the alternative as allowed under the CPLR, Plaintiff claims that

          Joe, Esther, Lam, Cheung and the Other Individual Defendants have been unjustly enriched at the

          Plaintiff’s expense, as set forth above, in an amount to be determined at trial but believed to be in

          excess of $3 Million for all of the projects now sold and gone, with the exception of Barclay, which

          is still owned by RLCH, plus interest from the time of the sale of each project.

                                 AS AND FOR A THIRD CAUSE OF ACTION
                          (Tortious Interference with Business Contract/Relations by Esther,
                          Lam and/or Cheung and the Other Individual Defendants)

                  101.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.




                                                           30

                                                       30 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




                  102.    Plaintiff claims that Joe, Esther, Lam, Cheung and/or the Other Individual

          Defendants have tortiously interfered with the Agreement and/or business relations between Joe

          and Manny without Manny’s knowledge and consent, causing him to be owed an amount to be

          determined at trial but believed to be in excess of $3 Million.

                  103.    Unbeknownst to Manny, side deals were created and entities created, including for

          example for the company known as CHRL. This company, of which Manny was a 25% owner,

          also included Joe as a 25% owner and Lam and Cheung and their families as a 25% owner. There

          was no agreement that Manny signed, however to open this company, or approve its existence.

          CHRL never owned any of the properties relating to the Projects at issue above, yet it appears that

          Esther, Lam, Cheung and the Other Individual Defendants, upon information and belief, directly

          benefited from the bank account opened in the name of CHRL by Joe and Esther.

                  104.    To be clear, CHRL never owned or had title to any of the subject properties, yet

          these parties which tortiously interfered with the Agreement and with Joe and Manny’s business

          relationship received payments the amount of which is completely undetermined at this time, but

          they certainly had no right to as CHRL owned NOTHING, except we believe was used as the slush

          fund for monies received from all of the Projects by Joe and Esther to dole out funds to these

          parties without Manny’s knowledge and consent, monies we believe were ultimately Manny’s.

                  105.    Accordingly, judgment is sought against each of these party defendants in an

          amount to be determined at trial but believed to be in excess of $3 Million.

                                 AS AND FOR A FOURTH CAUSE OF ACTION
                                           (Fraud)

                  106.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  107.    By way of example, the Corona Project is probably one of the best examples of

          cash paid under the table, unbeknownst to the Plaintiff and at Plaintiff’s expense.


                                                           31

                                                       31 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                               709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                       RECEIVED NYSCEF: 12/28/2018




                 108.    While the Corona Project sold for $850,000, providing a gross profit to Joe and

          Manny of $450,000, just three days after the sale, the purchasers obtained a mortgage in the sum

          of approximately $1.2 Million, meaning that the actual value had to be at least $1.5 Million to

          obtain that mortgage, based upon conventional terms and conditions.

                 109.    Joe clearly represented to Manny that the $850,000 was the actual purchase price,

          but this has turned out to be false and the monies paid under the table for the “actual” purchase

          price remain undetermined at this time.

                 110.    Manny clearly relied on the oral representations made by both Joe and Esther that

          the $850,000 was the actual purchase price by not challenging same, and simply believing that

          there would be no nefarious behavior such as cash payments under the table. The damages

          incurred by Manny include the differential in the Corona Project and in the other projects between

          the listed purchase price on the deed and/or RPT forms and the actual monies paid by the 3rd party

          purchasers.

                 111.    Declaring that the price was $850,000 when it was not could be considered either a

          material misrepresentation or a material omission of a material fact. But either way, Manny relied

          on same to his detriment, and clearly all of this nefarious behavior was done with intent, also

          known as scienter for purposes of pleading a fraud claim.

                 112.    The fraud also included taking brokerage fees and fees for bookkeeping and for

          other matters, without disclosing that to Manny (and Lam and Cheung in some cases), and also by

          hiding the fraud by failing and refusing to grant access to all of the books and records of the venture

          being held by Esther and Joe.

                 113.    Plaintiff claims that Joe, Esther, Lam, and/or Cheung have committed fraud at

          Plaintiff’s expense, as set forth above, in an amount to be determined at trial but believed to be in




                                                            32

                                                        32 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                              709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                       RECEIVED NYSCEF: 12/28/2018




          excess of $3 Million for all of the projects now sold and gone, with the exception of Barclay, which

          is still owned by RLCH, plus interest from the time of the sale of each project.

                                 AS AND FOR A FIFTH CAUSE OF ACTION
                           (Breach of Fiduciary Duty, Duty of Loyalty, Duty Not to Self-Deal,
                           Duty of Good Faith and Fair Dealing Relative to the Agreement)

                    114.   Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                    115.   Joe, Esther, Lam and Cheung were clear fiduciaries to Manny in these matters, as

          set forth above. Lam and Cheung were fiduciaries in particular relative to the Barclay Project, but

          we also recently learned that Lam has been the treasurer for most of the underlying projects,

          working on the books with Esther, so they all clearly had and have a fiduciary duty to Manny in

          connection with all of the underlying projects along with Barclay.

                    116.   As Manny has received approximately $650,000 for all of his interests in the

          underlying projects, while being entitled to more than $3 Million, Joe, Esther, Lam and Cheung

          have breached their fiduciary duties to Manny by not ensuring he received what he was entitled

          to. Moreover, by failing to engage in any corporate governance, voting, meetings, any compliance

          whatsoever with the Business Corporation Law for any of R&H Corp., 190 Corp., CHRL and

          RLCH, and by taking monies for real estate brokerage fees without permission and without a

          written agreement in violation of Article 12-A of the Real Property Law, and taking exorbitant

          bookkeeping fees without consent, again, this is all self-dealing and forms the basis for alter ego,

          successor liability and piercing the corporate veil, discussed below under the declaratory judgment

          claims.

                    117.   Plaintiff claims that Joe, Esther, Lam, and/or Cheung have breached their fiduciary

          duty, duty of loyalty and duty to refrain from self-dealing, along with their Duty of Good Faith

          and Fair Dealing at Plaintiff’s expense, as set forth above, in an amount to be determined at trial



                                                            33

                                                        33 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




          but believed to be in excess of $3 Million for all of the projects now sold and gone, with the

          exception of Barclay, which is still owned by RLCH, plus interest from the time of the sale of each

          project.

                              AS AND FOR A SIXTH CAUSE OF ACTION
          (Aiding and Abetting Breach of Fiduciary Duty, Duty of Loyalty and Duty Not to Self-Deal)

                  118.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  119.    Under the facts set forth above, it is clear that Esther, Lam and Cheung aided and

          abetted the main fiduciary in this case, namely, Joe Hsu, at the expense primarily of Manny,

          although we also believe that Lam and Cheung may have also been victims, to an extent, on some

          of the projects, due to the manner in which Joe and Esther kept their books and records.

                  120.    Plaintiff claims that Esther, Lam, and/or Cheung have aided and abetted the breach

          of fiduciary duty, duty of loyalty and duty to refrain from self-dealing that took place in this case

          at Plaintiff’s expense, as set forth above, in an amount to be determined at trial but believed to be

          in excess of $3 Million.




                                  AS AND FOR A SEVENTH CAUSE OF ACTION
                              (Derivative Claim by Manuel Roel, as Shareholder of R&H Corp.,
                              CHRL, 190 Corp. and RLCH against Joe and Esther and Lam)

                  121.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  122.    Manny is a 50% shareholder of R&H Corp., and a 25% shareholder of CHRL, a

          25% shareholder of RLCH and a 25% shareholder of 190 Corp.

                  123.    This cause of action is brought derivatively against Joe and Esther Hsu, and Lam,

          on behalf of R&H Corp., CHRL, 190 Corp., and RLCH to redress the plundering of these entities



                                                           34

                                                       34 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                            709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                     RECEIVED NYSCEF: 12/28/2018




          by Joe and Esther from the Corona Project through the Barclay Project, all ten projects and to seek

          the disgorgement and return of all funds improperly taken. Joe has purported and held himself out

          to the world as the President of all of these corporations and Esther likewise has done so as the

          corporate bookkeeper. Lam has held himself out and acted as the Treasurer.

                 124.    This derivative action is brought to protect the interests of these corporate

          defendants from the misfeasance and malfeasance of the companies officers and directors, as set

          forth above.

                 125.    As Manny has been attempting to gain access to the full books and records of each

          of these companies, along with all of the other projects involved here, including those taken in the

          names of Joe and Manny individually – as those were also part of this joint venture, making a

          demand on Joes, Esther or Lam are futile, as Manny has been trying to get proper access for his

          accountant and other professionals for quite some time and he is always put off with excuses,

          “we’re too busy right now” and other outrageous excuses. To be more detailed, year after year,

          since 2007, Manny has been trying to get access and Esther and Joe have essentially refused.

                 126.    Upon information and belief, the funds taken as real estate brokerage fees by Joe

          and bookkeeping fees by Esther, without permission or consent or a vote, are the largest claims

          under this derivative suit. Moreover, taking any funds like this was contrary to the Agreement, as

          this was the swear equity that Joe and Esther were required to do as it was not very time consuming.

          Meantime, it is estimated that this depletion of funds may approach $1 Million or more upon

          completion of our forensic accounting, but that can’t be determined precisely at this time.

                 127.    Accordingly, Plaintiff seeks judgment against Joe, Esther and Lam, as a shareholder

          and in a derivative capacity for the subject corporate defendants, in an amount to be determined at

          trial but believed to be in excess of $1 Million.

                                AS AND FOR AN EIGHTH CAUSE OF ACTION
                         (Declaratory Judgment: Fraud in the Execution, Forgery


                                                              35

                                                       35 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




                   128.   Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                   129.   Plaintiff seeks a declaratory judgment, pursuant to CPLR §3001, based upon a

          justiciable controversy in this matter.

                   130.   As set forth above, Plaintiff’s attorney was given a document in April of 2017 by

          counsel for Joe Hsu in connection with a motion for a change of venue. Plaintiff originally filed

          this case in New York County in March of 2017 as some of the Defendants resided in New York,

          but in consultation with counsel for the defendants, Plaintiff’s counsel agreed to withdraw that

          lawsuit and refile this suit in Queens County Supreme Court.

                   131.   But in receiving this document dated December 23, 2008 purportedly executed by

          and between Joe, Manny, Lam, Cheung and some of the Other Individual Defendants, a dilution

          took place of Manny’s interest in RLCH, dropping his interest from 25% to 16%, which would

          change his equity interest in the Barclay Project by almost $2 Million.

                   132.   The thing is, Manny never signed that document. Counsel for Plaintiff has gone

          through this with Manny and we have now retained a forensic handwriting expert and it appears

          that someone has forged the signature of Manny for this document regarding the percentage

          interest in Barclay. We address this in our next cause of action for a declaratory judgment on the

          issue.

                   133.   In any case, this forged document only involved one of the two Barclay properties,

          namely, 144-73 Barclay, which was purchased by the group in 2008, even if it wasn’t some forged

          document and thus void ab initio. This document does not address anyone’s interest in the adjacent

          and now combined property known as 144-69 Barclay Avenue.

                   134.   As Manny Roel did not sign this document by his own hand, it is a fraud in the

          execution and void ab initio, and we seek a judgment declaring same to be the case.


                                                           36

                                                       36 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




                                 AS AND FOR A NINTH CAUSE OF ACTION
                          (Declaratory Judgment: Manny Owns 25% of RLCH)

                  135.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  136.    Plaintiff seeks a declaratory judgment, pursuant to CPLR §3001, based upon a

          justiciable controversy in this matter.

                  137.    From the start of the venture, Joe and Manny being the first two parties in the

          venture, the net profits were to be split on a 50-50 basis. Thereafter, with the formation of CHRL

          and RLCH, Manny and Joe’s interest both remained 25% and 25% with Lam and Cheung (or some

          of their family members – the Other Individual Defendants) receiving the other 50% interest.

                  138.    Lam expressly confirmed Manny owned a full 25% of RLCH as recently as late

          2016 and in 2017 when they spoke, while this December 23, 2008 document purports to chop and

          dilute Manny’s interest to 16%.

                  139.    Manny never agreed, nor would he have to reduce his percentage interest in the

          RLCH Barclay Project, never signed a document which would reduce it, and even the purportedly

          valid document (which is a forgery of Manny’s signature) was valid, it does not include a reduction

          of Manny’s interest in the 144-69 Barclay Avenue property, which is now combined with 144-73

          to form the Barclay Avenue Project, a single 7-story property.

                  140.    Accordingly, we pray for a judgment declaring Manny to be a full 25%

          owner/shareholder of RLCH and a full 25% owner of the Barclay Project.

                                AS AND FOR A TENTH CAUSE OF ACTION
                         (Declaratory Judgment: RCLH is Alter Ego and Successor Entity of all
                  Projects, and of earlier corporations, CHRL, R&H Corp and 190 Corp)

                  141.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.




                                                           37

                                                       37 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                             709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




                 142.    Plaintiff seeks a declaratory judgment, pursuant to CPLR §3001, based upon a

          justiciable controversy in this matter.

                 143.    Four corporations were formed by Joe and Manny and then with Lam and Cheung

          – R& H Corp., then CHRL, then RLCH and then 190 Corp. All of these corporations were alter

          ego entities as mere instrumentalities of Joe, Lam, Cheung (and even Esther), failing to engage in

          any corporate governance, by knowingly using the corporate bank accounts for some of these

          entities even though they were dissolved years easier, and by engaging in fraud and breach of the

          Agreement, as set forth herein. Moreover, even though some of the project remained in the names

          of Joe (or even Manny, as Joe’s exclusive direction and control), and were sold by them with the

          monies going back to Joe and Esther under their total dominium and control, these transactions

          (through individuals) were also part and parcel of the chain for successor liability.

                 144.    Presently, the only remaining entity with any value is RLCH which owns the

          Barclay Project. All of the prior transactions/projects, through the individuals or through the

          entities were mere continuations of the Agreement, continuations of joint venture started by Joe

          and Manny. But as the money was syphoned from one project to the next, the next project was a

          defecto merger from the last project – which through individual or entity – all leading to the final

          project – the Barclay Project – which has a significant value.

                 145.    Accordingly, based upon the facts, as the companies were not employed as real

          entities, as they defacto merged one into the other, and as the money NOT paid to Manny just

          continued to move from project to project on paper, the final project left standing, if you will, the

          final project which has a value in excess of $16 Million, must be held to account for whatever

          damages are found due Plaintiff in this case, under the doctrine of successor liability, alter ego

          liability. We seek a declaratory judgment as stated.

                             AS AND FOR AN ELEVENTH CAUSE OF ACTION
            (Declaratory Judgment to Pierce the Corporate Veil as to Joe, Esther, Lam and Cheung)


                                                           38

                                                       38 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                 709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                      RECEIVED NYSCEF: 12/28/2018




                  146.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  147.    Plaintiff seeks a declaratory judgment, pursuant to CPLR §3001, based upon a

          justiciable controversy in this matter.

                  148.    For the reasons stated above, Joe, Esther, and potentially Lam and Cheung must be

          held liable personally for any and all damages due Plaintiff under the Doctrine of Piercing the

          Corporate Veil, again because the corporations in this case were mere alter egos of these

          individuals, and as Joe and Esther in particular maintains complete dominium and control over all

          business and financial matters.

                  149.    As a matter of equity, upon the facts presented, this is an extreme case of abuse of

          an individual, and through alter ego and successor liability, these individuals should also be held

          personally liable and the veil pierced for all of the projects, so that Plaintiff can be made whole.

                  150.    We seek a declaratory judgment as stated.




                               AS AND FOR A TWELFTH CAUSE OF ACTION
                      (Permanent Injunction Prohibiting Pursuing a Condominium Filing)


                  151.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  152.    Plaintiff Manny Roel has expressly opposed forming and filing with the Attorney

          General’s Office an offering plan to form a formal condominium under the laws of the State of

          New York. Rather, it was always his and Joe’s intention that the Barclay Project under RLCH be

          sold as an entire property.



                                                           39

                                                       39 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                        RECEIVED NYSCEF: 12/28/2018




                  153.    Accordingly, Plaintiff seeks a permanent injunction, barring and prohibiting

          RLCH, Inc. from filing and forming a condominium, rather, we seek an order allowing the building

          to be sold as a whole property.

                                  AS AND FOR A THIRTEENTH CAUSE OF ACTION
                                         (Constructive Trust)


                  154.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  155.    As a matter of equity, RLCH, INC., and the Barclay Project should be placed in a

          constructive trust until this lawsuit is fully adjudicated to protect the Plaintiff from transfer of

          ownership or other methods of avoiding payment on the inevitable judgment in this case, including

          from encumbering the property without Plaintiff’s consent. As the successor entity to all of the

          other prior entitles, individuals and their projects, it is the only entity of value at this point. And

          given the extreme fact patter, and the fact that Lam and Cheung in particular are working on trying

          to file a condominium offering plan with the Office of the Attorney General, something which

          Manny (and we believe Joe) are strictly opposed to, this property and its assets must be protected.

                  156.    Accordingly, we seek an order that RLCH, Inc. be held in a constructive trust

          pending the outcome of this case, along with all of its assets.

                                AS AND FOR A FOURTEENTH CAUSE OF ACTION
                      (Accounting for all Projects and Matters/Access to All Books and Records)


                  157.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

          set forth herein.

                  158.    Based upon the aforesaid, Plaintiff is entitled to a full accounting in connection

          with all of the underlying projects set forth herein, as well as full and unfettered access to all books

          and records for all of the projects, both in corporate and individuals names.



                                                            40

                                                        40 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                                               RECEIVED NYSCEF: 12/28/2018




                                               AS AND                 FOR           A FIFTEENTH                                  CAUSE              OF       ACTION
                              Declarator                       Jud          ment           voidin                 ab    initio       a so-called                 "Lottery                  A      reement




                             159.              Plaintiff             repeats            and      realleges               each       and         every        allegation                set       forth      above           as if      fully


          set forth           herein.


                             160.              Plaintiff             seeks          a declaratory                      judgment,                pursuant              to    CPLR                $3001,           based         upon          an


          actual            and    justiciable                  controversy                   in this         matter.


                             161.              The          Barclay           Project            which              is owned             by      RLCH            is comprised                       of    approximately                      25


          units       which              the        parties          would          like        to     convert           into      a legal          condominium                        by        filing     an offering                plan


         with         all     associated                    paperwork               with         the        Office        of the         Attorney               General              in and         for    the     State           of New


         York          and        gain         their         approval.


                             162.              To        date,        however,                no        offering            plan         has     been        filed         as there               remains          a few             issues


         which              are    impediments                       to same,              my attorney                   so advises.                And         while           we     anticipate            resolving                those


          issues        in order               to file        an offering                 plan        application,                 we     are not         there         yet.         But        it is certainly              the     desire


          and      intention                   of     all     of     the     parties             that        the       Barclay            Project           result          in    a residential                   condominium



         property,                that     being             the     highest            and      best         use      of the       property              and     the       type           of    outcome           which             would


         maximize                   shareholder                     value         for     the        corporation.                  The         resolution             of    the       impediments                      to   filing       this



          offering            plan        are         in process             and        we       hope          to have           those          issues       resolved                as quickly             as possible.


                             163.              Therefore,                  to be clear                for     the      purposes            of this         cause           of    action,           as of the            date       hereof,


         there        are no individual                            units     at the         Barclay               Project          which         are condominiums,                               and      thus     no individual


         units        which              can        be      sold,      transferred,                   encumbered                    or    conveyed               in     any          way         as fee      simple            absolute



         properties,                as none                 exist.


                                                                                                                                                                                 Agreement"
                             164.              On or about                   September                      18,     2014,        a so-called               "Lottery                                              was        created        by


         the      parties           without                 counsel          or legal            advice             apparently,                which        document                  purported              to transfer               each


          of    the     units        on         each          of the        six     (6)     floors            (considered                 floors         2-7)     to the             shareholders.                 However,                    as




                                                                                                                             41



                                                                                                                       41 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                       709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                                                    RECEIVED NYSCEF: 12/28/2018




          there         are       no        units          and        no       floors         which             may            be     individually                        sold,         transferred,                  encumbered                      or


          distributed                           RLCH             (either         on      September                              2014        or         as of                           -- as the           units       are    not         lawful
                                      by                                                                              18,                                              today)


          condominiums                            or     cooperatives                   --    this                              Agreement                     was         void          ab      initio         as RLCH                  and        the
                                                                                                         Lottery


          individuals                  who            created          same        had        no     legal         right         to attempt                  to do         so.


                           165.                  Stated          another           way,        while            Plaintiff             acknowledges                           through                counsel           that    there           is no


         private           right           of     action         under           the    Martin            Act         (See          Kerusa             Co,        LLC           v. W10Z               Real         Estate,         12 NY3d


          236       (2009)),               there         is still       a right         to allege            claims             which            relate           to a violation                    of the        Martin       Act,           such


          as in         this         instance,              where           a company                    (RLCH)                 and        some              of    its     shareholders                       tried     to   contract                 to


          transfer             units         despite            the     fact      that        those         units         were            not      saleable               units,         were         not       condominiums                          or



          cooperatives,                      and        were          otherwise               not     fee       simple               owned              units          which           could          be      alienable            in     a sale,


          transfer             or by            any      other        means.             So        as RLCH                  had       no        saleable               or transferrable                       units     at the          time          of


          this    Lottery              Agreement,                     said       document                must           be deemed                      unenforceable                      as the           subject         matter          of the



          agreement,                   the       thing         to be transferred                      did       not       actually               exist.


                           166.                 Plaintiff's                counsel,            Robert              Werth,             has         advised                Plaintiff             that        both       Tom          Berinato,


          Esq.,         the      company's                     condominium                         counsel,               and        Janice            Goldberg,                  Esq.         of     Herrick           Feinstein,                 the


          company's                    general              counsel,             have         advised              that        they       both          consider                this     Lottery              Agreement                  to be         a


         null       and        void          ab       initio      for      the     reasons            stated.


                           167.                 Accordingly,                     as there           is an actual                    and     judiciable                   controversy                  regarding              the        validity


          of     this         so-called                Lottery             Agreement,                    Plaintiff              asks            this      court            to     issue         a declaratory                  judgment



          finding             that     the        Lottery             Agreement                is void             ab       initio        and          has        no     legal         force        or effect.


                                                         AS AND                  FOR          A SIXTEENTH                                  CAUSE                   OF       ACTION
                                                (Derivative                  Claim            on      Behalf              of
                                                                                                                           RLCH,                       For         the      Ejectment                    of
                                                MOU YANG                          LAM              and       all      INDIVIDUAL                                  DEFENDANTS)


                           168.                 Plaintiff             repeats           and     realleges                 each        and         every            allegation                set      forth        above       as if          fully


          set forth            herein.




                                                                                                                                42



                                                                                                                    42 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                   709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                                                RECEIVED NYSCEF: 12/28/2018




                          169.               This          cause        of     action          is brought,                  including                but        not      limited           to,      pursuant             to    Business


          Corporation                  Law           Section            626,       which             is the         right        of     any          shareholder                   to    bring           a derivative                 suit     in


          the     right       of     a corporation.


                          170.               In      this         instance,                 pursuant              to      applicable                      law         regarding                 the       commencement                             a


          derivative                claim,          we      do hereby              plead            proper          notice        being             granted              to RLCH,                 to its    counsel,                Herrick



          Feinstein,                advising              of the        existence              of     the    following                 conditions.                      Notice           to Janice               Goldberg,              Esq.,


          counsel            working                on     this    matter             for     Herrick,              was        provided                  by     Plaintiff's              counsel            in     several           emails


          and      in several               calls         from      July       through               September                   of 2018.                 Despite          the         clear       evidence              of the        issue,


          Ms.       Goldberg                 advised              Mr.        Werth            that         RLCH             President                Lisa         Lam,            who          also       happens              to     be     the


          daughter            of Mou                Yang          Lam,         advised              Ms.      Goldberg                 that         the        facts      stated         below            simply          do not            exist


          and      that      her      father         is not        responsible                 for     the        conditions                 at issue.                Accordingly,                    having        given            RLCH,


          through             its     counsel,               the        opportunity                   to     file       this       claim              on        behalf            of     the       company,                   they         have



          specifically                advised               Mr.     Werth             that      they         will       not       do         so,     resulting              in     the         filing      of     this        derivative


          claim.


                          171.               As          a shareholder                 of     RLCH,               Plaintiff            has          the       legal       right         and       the      proper         standing                 o


          file     this      derivative                  claim      since          RLCH              has     abrogated                 its        responsibility                   to do          so.


                          172.               It     is    a fact        that       RLCH               is    not        a landlord                   as defined                 under            New        York          law,         as the



          Barclay            Project              is neither         a lawful               condominium                       permitted                  to rent         out      legally           compliant             residential



         units,       nor       is it a building                    registered                 with         the     Division                 of     Housing               and          Community                  Renewal,                 so is


         not      permitted                 to rent         out     units        to     any         individual               as a residence                       under           that      legal         authority.                 Simply


         put,      at this          time,         RLCH            may        not       rent     out        units       or allow               any         individuals                  to use           or occupy             any      of the


         units       until          it clears            various         legal         hurdles.




                                                                                                                            43



                                                                                                                  43 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                       709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                                                    RECEIVED NYSCEF: 12/28/2018




                              173.            As      RLCH             is not         and        cannot            be    deemed                  a landlord,                the        individuals                     against            whom


          ejectment                 is sought               - which          are     Mou                        Lam        and        all    other            Individual                    Defendants                     -     are    not        and
                                                                                                   Yang


          cannot              be considered                   tenants.             This         is why         ejectment               is the           proper            cause             of    action.


                              174.            In point           of    fact,        it is a legal             hurdle           and      one           of the         current            impediments                            to our         filing


          of      a condominium                           application               that        it appears              at least         one           of    the         shareholders                     of      RLCH,                namely,


          defendant                  Mou            Yang         Lam,             has       taken         up        use         and         occupancy                      and/or                is     certainly                   exercising


          dominium                    and         control         of     the        single         largest          unit        in     the         building                which             Plaintiff                 believes               to     be


          denoted              as Unit             7A,       a 3-bedroom                   unit,       and      that       he     and        his        family            have          been            making                 renovations,


          installing                upgraded                appliances,              and        generally           making              changes                   to the       apartment                   in his              plan      to have


                                                                            7th
          said         unit     and         the     rest      of the                Û OOr be legally                    owned           by        him.


                              175.            Upon            information                  and       belief,            Mou          Yang              Lam           has       taken              over          and/or                exercised


                                                                                                                                             7th
          dominium                   and      control          of Unit            7A and the balance                           of the                  Û OOr aS he still                     believes                that        the    Lottery


          Agreement                   is an enforceable                        document                 and        upon         review             of       that     document                     it does            in        fact     indicate


                              7th
          that         the           flOOr        Would         belong            to him,          so that         document                 would             be consistent                       with         his        actions,            albeit


          against             the     law         as again,           the     Lottery            Agreement                 is void           ab         initio.


                              176.            But          notwithstanding                        same,         and        upon             an        inspection                 of      the           building                by      Plaintiff


          himself              in    the      Summer              of        2018,          he     discovered               that        Mou             Yang              Lam          (or        his     agents,                contractors,


          etc.)        had      replaced              all     of the        kitchen             appliances              which          are        in all          of the         other           24 units              in the          building


         -                                  standard            appliances                 which          are      used         in    basic             level        apartments                                                wide       -    with
               essentially                                                                                                                                                                             industry


          very          high-end             appliances.                For        example,             the      regular             stove         was        replaced                with             a high        end         extra-wide


          stove/oven                  with         extra-large               burners             and      with          a special                center            cut     out        specifically                     designed                for       a


          wok.           No         other         units       in the        building             have       this        appliance.                 Likewise,                 the        standard                refrigerator                   used


          in     all     of    the     other          24      units         in the      building             was         replaced                by     Mr.         Lam          with            a very         high-end                 double


          wide           appliance                 with       a double               capacity             as the           standard                building                refrigerators.                         In       addition,               the




                                                                                                                          44



                                                                                                                 44 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                            709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                                                     RECEIVED NYSCEF: 12/28/2018




          kitchen            sink      has        double              bowls             with           a much               greater              length           and      depth,             again            as      opposed                  to     the


          standard            single         bowl             kitchen             sinks          in     all        other       units.             Continuing,                   this        unit        has      its       standard                  mini


         washer-dryers                      replaced             with            a full        capacity               front          load        washer            and      dryer.


                            177.            Continuing                      further,             it    is     noted           that       the        main           room          has        been          upgraded                      and      there


          appears           to be wiring                 coming                  from         at least         six       locations,                clearly         being         custom-designed                                by       Mr.         Lam


          for    his       plans       to    take         over            this     unit,         for        reasons            which              could          include             to    light        art     work            or       for     other


         reasons             unknown.                    But         is     certainly                 beyond               dispute               that      Mr.         Lam       has         taken             over          this        unit         and



          making             custom          renovations,                        also         noted           by     the       different                color      of     the        plaster            surrounding                      this        new



         wiring,            as compared                   to the            plaster            which               is in the          rest        of     that      apartment                 and         all    other           apartments,


         which             evidences             that      these           new          custom              renovations                  was            done      in the        past        few         months.                 Still        further,


          this      unit      7A      has        separate             hearing                 and       air        conditioning                    units         which          are        separate              and         distinct            from


          the    central            HVAC            system                which            the        other         24 units            jointly            use.


                            178.            Finally,             some              furniture                  was          noted            in      this        unit       by        Plaintiff                 and        various               foods


          containers               and      wrappers,                 evidencing                      that     workers                had         been          there      at the          time         Plaintiff               did      his     walk


          through.


                            179.            Upon           information                        and      belief,             other        units           and      floors         at the           property                 are        being           used


          and/or           occupied              and/or          having                 dominium                    or     control           over          them         exercised                  by     the        other           Individual



          Defendants,                warranting                  their            ejectment                  from        the       property                along        with         Mr.         Mou           Yang          Lam.


                            180.            As     Title         20        of Part            13 of the               Attorney               General               Rules         and        Regulations                        for      the     filing


          of     an        application                  for      a        Newly-Renovated                                  and          Vacant              property                 for      conversion                        to       a     lawful



          condominium,                      is the        provision                    that      RLCH's                  condominium                          attorney           is filing              under,            we      will         have         a


         permanent                  impediment                  to our            filing         of an offering                      plan         unless           Mou          Yang         Lam           and         any       of the          other


          Individual               Defendants                  do not             clearly             relinquish               all      claims             to right,         title         and     interest               in all        units         and


          floors.            Plaintiff's                counsel                  has      been          advising                 this        to        counsel            for        RLCH               and          to    the          attorneys




                                                                                                                               45



                                                                                                                      45 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                  709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                                               RECEIVED NYSCEF: 12/28/2018




          representing                  the       Individual                  Defendants,                   including            Mr.     Lam,             for        almost          a year             now.          But     it is only


          since      Herrick             Feinstein                came           on board               as substitute              counsel                for        RLCH           that         this      point        has       become


          clearer       and        in     fact          Janice          Goldberg,                Esq.         of    Herrick            has     advised                that        this         claim       should            be     able         to


          be      resolved              by        all      parties             signing               appropriate                affidavits                and         then          clearing               out        all     property,


          appliances            and           other         indicia            of     dominion               and      control           (aka        ownership).                      But         until      such           time      as this


          remains        an issue,                   RLCH              will     never           be able            to get       an approval                  from           the     Attorney                General's                Office


          to   allow         the        company                   to     move            forward             with        sales         and     seek             to    have          the         offering            plan          declared


          effective.


                        181.                 Accordingly,                       Plaintiff,              as      a    shareholder                    of     RLCH,                  and          acting          in      a     derivative



          capacity        under               this       cause          of     action           on     behalf         of     RLCH,             seeks            judgment                  granting             ejectment               of     all


         parties       in this           action,            in order                to no       longer         be an impediment                            for       condo           conversion.




                                             AS AND                    FOR           A SEVENTEENTH                                     CAUSE                OF         ACTION
                        (Declaratory                          Judgment                   Voiding              All     Sales        or     Transfers                    of     RLCH                by       Esther            Hsu


                        182.                 Plaintiff            repeats              and      realleges             each       and         every          allegation                   set     forth      above            as if       fully


          set forth       herein.


                        183.                 Plaintiff             seeks            a declaratory                   judgment,                pursuant                 to     CPLR               §3001,           based            upon        an


          actual       and     justiciable                    controversy                    in this        matter.


                        184.                 In      the      Spring            of      2018,          it    was      brought            to        the     attention                of     Robert              D.     Werth,             Esq.,


          counsel        for       Plaintiff               that        Defendant                Esther         Hsu         ("Esther")              had       entered              into         several         contracts             to sell


                                                                                                                                                                                                           "purported"
         portions        of her              purported                 interest           in RLCH.                  We      denote           her     interests               in RLCH                as                                 since


          no   one      has        ever           seen        a single              piece       of     paper         which         provides                 for       the     legal            transfer          of    the        interests


          of   Joe     Hsu,        who            Plaintiff             knows            to be a shareholder                         of RLCH,                    to Esther               Hsu.


                        185.                 Nevertheless,                          Plaintiff           was         made          aware              that            Esther           entered               into        a     series             of


          transactions              which               purport           to sell         her     interests           in RLCH                and         specifically                 state        that     the       sales        include




                                                                                                                           46



                                                                                                                    46 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                                                RECEIVED NYSCEF: 12/28/2018




          apartments                 5D     and        5A,          to individuals                     including             but       not        limited            to,    Sin        Yung        Cheng.              Guilin                 Zhang


          Tao      Chen,           Sai     Mei         Huang,                and        potential             others,          for      sums             in excess              of     One      Million              Dollars.


                           186.            As         set      forth          above,             on     the     same         ground                 in    which            the       Lottery          Agreement                        must         be


          deemed            null         and        void,       Esther           Hsu          had        and     has      no         legal        right,        title       or interest             in     any        of the             units          in


          the    building                or to       any       of      the     floors            which          contains              units          in the          building.                RLCH              was         and          remains


          the   only        owner           of the          Barclay             Project                so would           be the            only         party,          in theory,             who       could             sell,        transfer


          or    encumber                 same;           although               we        note         for     the    record            that         side       agreements                    among             the        shareholders


         would            prohibit             same         at this           time.


                           187.            While               we       are        in     the          process          of      subpoenaing                       and           gaining            documents                      to      further


         understand                  exactly           what          Esther             Hsu       has        done       with          regard             to her          purported              interests             in RLCH,                    and


          despite          the     fact     that         Esther           Hsu         and        her     attorney,           Jack        Glasser,               have            vehemently                opposed                 providing


          any     documents                    or     any       information                      about         her     transactions,                      the     Court              (Justice         Leonard                Livote)              has


          granted           motions              filed        by       Plaintiff's                counsel            to obtain               this        information.


                           188.            Critically,                  if    Esther             has     bound          RLCH                 in     some          manner               or    otherwise                has         sold          units


          at the         Barclay           Project,             this         is yet       another             impediment                     to our         ability             to gain         approval               of     an offering


         plan       from           the     Attorney                 General's                 Office,            rending              these          outrageous                   actions          on      the        part          of        Esther


          Hsu       to     be      a gross            breach            of     her       fiduciary               duties         to     the          company,                as she           was       at the          time              of    these



          transactions,                  an officer                 and       a director                of    the     Company,                      so this          is a gross               abuse            of    her         position               in


          the    company                  and        purely            self-dealing.                     Moreover,                   neither             she      nor       Joe        Hsu      disclosed                   any          of    these


          transactions                to any           of the           shareholders.


                           189.            Thus,              for      pleading               purposes,               while            we         know          little          more        than         the        fact      that            Esther


          Hsu      did      in fact            enter        into       a series             of    documented                    transactions                    to       sell    units        at the       Barclay                  Property,


         which            is prohibited                  by     law          as there             is nothing            to      sell     at this            point,          with        the     exception                   of      the        entire




                                                                                                                             47


                                                                                                                     47 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                    709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                                                RECEIVED NYSCEF: 12/28/2018




          building;               no      individual              units           can          be        sold        by       anyone,               including                RLCH,                 court            intervention                   is



         necessary                 as a matter             of    equity.


                            190.           For       these         reasons,                  Plaintiff           seeks             a declaratory                   judgment                    declaring               all        sales      and


         potential                sales     to     be    deemed                 null         and    void             ab     initio,         and      any         recorded               deeds             to    any       units         which


         resulted            from         these         transactions                    must        be         set    aside           upon         order         of    the        court           directing             the        Clerk           of


          the      Court          to remove              same            from          the     record.


                                           AS AND                 FOR        AN EIGHTEENTH                                              CAUSE                OF        ACTION
          (BCL         624(a)             Claim          against            RLCH & Joe and                                     Esther             Hsu       to     Inspect               all       Books            and        Records)


                            191.           Plaintiff            repeats            and         realleges                  each        and      every        allegation                  set       forth         above          as if       fully


          set forth          herein.


                            192.           For      years,            Plaintiff              has    demanded                      and       asked         Joe      and       Esther               Hsu          to grant           access           to


          inspect           the     books         and      records              of all        of the        corporation                     entities,        including                 RLCH.                   In every            instance,


          Joe      Hsu       would           come          up      with          some           excuse               or reason              not      to    let     him       or        his        accountant                 or     attorney


          access.            This         is part        of     his      plan          to    keep         Plaintiff               and       the     other         individual                   defendants                 in      the     dark,


          some         of     whom           were             investors                in    most         of     the        tent        (10)       transactions                   at     issue,            and       we        believe             to


          conceal           the        serious       wrongdoing                        and      financial                 crimes         perpetrated                  by    Joe        and         Esther           Hsu        against         all


          of the       other           parties       in this           case.


                            193.            The         most          recent           formal            demand                  specifically               with           regard            to     RLCH              was          made        by


          letter      from           Plaintiffs            formal           counsel,                Lipsitz               Green          Scime            Cambria                 dated            April            8, 2016,            which


          contains            a very         detailed             list     of     the        documents                     being         sought,           including                the        organizing                 documents,


         banking             records,             tax      returns,             general             ledger            of     RLCH,                minutes             of    all     board            meetings,                    executive


          committee                 meetings               and           shareholders                     meetings,                   any         sales      agreements                        made            by     anyone               from



          RLCH2,             payroll             records         and        other            documents.




          2 This      is a particularly   interesting demand, which Joe and Esther Hsu REFUSED            to respond to, as the date of this
                                                                                                   sales'
          letter    from    Plaintiff's  prior counsel is April 8, 2016, while Esther Hsu's first           transaction    was dated February
          11, 2016,          so the Hsu's were clearly avoiding   providing  this information in particular    given   how  improper  it was.




                                                                                                                             48



                                                                                                                 48 of 51
          Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                 709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                               RECEIVED NYSCEF: 12/28/2018




                         194.               In    response,               neither            Joe        Hsu,          Esther            Hsu        or     their      counsel,          Jack        Glasser,               Esq.


         provided                any        documents               to     Plaintiff              or     any      of       the         individual            defendants,              despite            the      express



          statutory             obligation              to do      so under             BCL            624.


                         195.               Accordingly,                  Plaintiff           seeks           a judgment                or order           compelling           the        immediate              right       to


          inspect        all      of the         records         which           Joe     and       Estehr            Hsu       possess,             even      though       they       are     no        longer       either


          an   officer            or    director           of     RLCH,             having             been       replaced               by       individuals           voted         on     by     the        corporate


          shareholders                 in February                 of    2018.


                                                                               CONCLUSION


                         196.               In   law       and      equity,           Plaintiff          prays          for      the     relief         requested.



                          WHEREFORE,                               Plaintiff           respectfully                   pray       for     judgment             as follows:



                         (i)                on his       First          Cause         of Action,              in an amount                    to be determined                  at trial,         but     believed            to


          be in     excess             of    $3,000,000                 plus     interest;


                         (ii)               on his       Second            Cause             of Action,              in an amount                   to be determined                  at trial,         but      believed


          to be in excess                   of    $3,000,000                plus       interest;


                         (iii)              on    his     Third          Cause          of    Action,            in    an amount                  to be       determined           at trial,            but      believed


          to be in excess                   of    $3,000,000                plus       interest;


                         (iv)               on his       Fourth           Cause          of Action,               in an amount                     to be determined                   at trial,         but      believed


          to be in excess                   of    $3,000,000                plus       interest;


                         (v)                on his       Fifth          Cause         of Action,               in an amount                   to be determined                  at trial,         but     believed            to


         be in      excess             of    $3,000,000                 plus     interest;


                         (vi)               on    his      Sixth         Cause         of     Action,           in     an amount                  to be      determined            at trial,            but      believed


          to be in excess                   of    $3,000,000                plus       interest;


                         (vii)              on his       Seventh               Cause         of Action,               in an amount                  to be determined                  at trial,         but      believed


          to be in excess                   of    $3,000,000                plus       interest;




                                                                                                                      49


                                                                                                              49 of 51
         Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 INDEX
                                                                     17:03:31
                                                                           NO.                                                                                                                                          709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                           RECEIVED NYSCEF: 12/28/2018




                      (viii)       on     his     Eighth          Cause      of        Action             for        a Declaratory                   Judgment                as set     forth        above;


                      (ix)         on     his     Ninth       Cause         of    Action                 for     a Declaratory                    Judgment              as set         forth        above;


                      (s)           on     his     Tenth          Cause      of    Action                 for        a Declaratory                   Judgment                as set     forth        above;


                      (xi)         on     his     Eleventh          Cause          of        Action             for        a Declaratory                   Injunction            as set forth               above;


                      (xii)        on     his     Twelfth          Cause          of     Action                for     a Permanent                   Injunction               as set        forth      above;


                      (xiii)       on     his     Thirteenth           Cause            of        Action             for     a Declaratory                   Injunction              as set forth              above;


                      (xiv)        on     his     Fourteenth              Cause             of        Action          for        an Accounting                 on      all     Projects             and     Matters,


                                  and     Access          to All      Books             and            Records              for     all    Projects;


                      (xv)          on    his     Fifteenth          Cause         of        Action              for       a Declaratory                   Judgment             as set         forth       above;



                      (xvi)         on    his     Sixteenth           Cause            of        Action          for        Ejectment                as set     forth         above;



                      (xvii)        on    his     Seventeenth               Cause                of     Action             for     a Declaratory                Judgment               as set          forth       above;


                      (xviii)       on    his     Eighteenth              Cause             of        Action           for        a Judgment               compelling                 Joe      and        Esther       l isu


        the   right         to inspect      all    of     their     books         and            records             in mgard              to     RLCH:


                       (xix)        and     for     such      other        and         further            relief           as the         Court       deems           just     and      proper.


        Dated:         December            28,      2018
                       New       York,          New       York




                                                                                                          By:
                                                                                                                             Robert             D.               h,     Esq.
                                                                                                                             Attorn                   or    PlaintifY
                                                                                                                             66            reenwich              Street,          Suite         507
                                                                                                                             New          York,        New          York         10014

                                                                                                                             (212)         685-5445




                                                                                                                 50




                                                                                                        50 of 51
         Case 1-20-01102-reg Doc 1-1 Filed 08/28/20 Entered 08/28/20 INDEX
                                                                     17:03:31
                                                                           NO.                                                                                                                                      709652/2017
FILED: QUEENS  COUNTY CLERK 12/28/2018 09:44 AM
NYSCEF DOC. NO. 363                                                                                                                                                           RECEIVED NYSCEF: 12/28/2018




                                                                                  VERIFICATION


          STATE            OF NEW YORK                                          )

                                                                                ) as.:
          COUNTY                    OF      NEW YORK                            )


          MAN UEL                   ROEL,               being         duly          sworn,          deposes           and       states     as follows:



                                            1.                I am the              sole       individual            plaintitY       herein,             and     cither          50%        shareholder


          or a minority               shareholder                     for      each          of the      following           business            entities:            (i)     Roel      &     Hsu     Corp.,


                                                                                                                                                     480'
          (ii)   CHRI.              Realty             Corp.,          (iii)         RLCII             Inc.,    and      (iv)       190-15                       Avenue               Corp.           I have


          personal         knowledge                     of     the      facts         set     forth      herein.


                                            2.                I have            read         the    foregoing            First       Amended                   Verified              Complaint,           and


          know       the       contents                thereof           to       be     tme       to    my       own       personal            knowledge,                    except          as to    those


          matters        therein             stated           to    be alleged                 upon        information              and        belief,         and          as to     those     matters         I


           believe       them         to be true.                  The         grounds             of my       belief       as to all          matters          not         stated     upon         my own


          knowledge                  are         based          upon           our       company               files,       my      own          business               filed,        conversations,



          correspondence,                        statements,                   records,            and    other       writings           and     documents,                   as well         as my own



           experience               with         the     parties            and        the    circumstances                 underlying              this        action.




                                                                                                               MANUEE                    ROEL



           Sworn         to        before          me this
           28*
                   day        of                 mber,             2018.




                                     Public

                               POCCFT D.WERTH
                                c' ttM Stre et teew Yotts
                               Notary
                                Ne 02WE5tot      146
                           O·.W k!    in New York County
                                   Excess
                                            Germter   tk 201
                     Cornmism:




                                                                                                         51 of 51
